PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/855,876
Filing Date: 22 April 2020
Appellant(s): Ma et al.



__________________
Charles C. Huse, Reg. No. 61,583
For Appellant







EXAMINER’S ANSWER


This is in response to the appeal brief filed 06/18/2021.


(1) Grounds of Rejection to be Reviewed on Appeal:
Every ground of rejection set forth in the Office action dated 01/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument:
I. Claim Rejections - 35 USC § 103
A. The Appellant’s Argument: Ma tapers a reset gate and its corresponding channel, not a driving transistor 
On pages 9-12 of the Appeal Brief, the Appellant argues that Ma teaches an image sensor wherein the reset gate has a tapered channel with a wider drain-end width than a source-end width. Ma Does not teach or suggest that a MOSFET in a source-follower configuration, such as the “drive transistor (Dx)” of Jung, has a channel region with “a varying width that includes a drain-end width and a source-end width, the drain-end width being wider than the source-end width.


Examiner’s Response: 
Ma teaches (referring to figs. 2-3), in a reset transistor of an image sensor, that a channel having a wider drain than source provides higher or increased channel conductance (paragraphs 0043-0044). The same physics is applicable for other transistors, e.g., the driving transistor of the image sensor. Thus, tapering of the channel width was well known in the semiconductor art. 



Accordingly, it is respectfully submitted that the Appellant’s argument that Ma tapers a reset gate and its corresponding channel, not a driving transistor is not persuasive and that the rejection should be sustained. The Appellant’s argument is not persuasive.

B. The Appellant’s Argument: Baumgartner is agnostic as to which end of the finFET channel is wider and gives no specifics about when a particular end of the channel should be wider. Baumgartner thus also does not teach or suggest that a MOSFET in a source-follower configuration, such as the drive transistor (Dx)” of Jung, has a channel region with “a varying width that includes a drain-end width and a source-end width, the drain-end width being wider than the source-end width.

Examiner’s Response: 
Baumgartner is not agnostic as to which end of the finFET channel is wider. Baumgartner expressly discloses the advantages of having a wider drain region and a narrower source region (¶ 0048: “If the fin structure described in FIG. 2a uses the narrow fin segment 7a as source region, the output conductance (gds), and so the voltage gain, gm/gds can be improved due to a reduced drain-induced barrier lowering (DIBL) and short channel effects (SCE). This embodiment seems preferable for low-frequency applications needing a high voltage gain gm/gds”).
Therefore, one of ordinary skill in the art would have been motivated to make the drain side wider than the source side of the driving transistor of Jung because Baumgartner teaches explicit advantages as cited above.

Accordingly, it is respectfully submitted that the Appellant’s argument that Baumgartner is agnostic as to which end of the finFET channel is wider is not persuasive and that the rejection should be sustained.


Appellant further argues, “Baumgartner teaches that such finFETs may be useful for ‘[a]nalog or radio frequency (RF) application’, but does not list specific circuits or applications that may benefit from such finFETs”:

In response, Baumgartner mentions analog and radio frequency (RF) applications (¶ 0002). However, Baumgartner also teaches that FIN-FETs are advantageous for an integrated circuit wherein improvements are desirable in general for semiconductor device characteristics, e.g., the linearity of a current/voltage device characteristic, the voltage gain gm/gds, the signal/noise ratio or an improved harmonic distortion (¶ 0003). Baumgartner teaches such improvements of device parameters are desirable for transistor devices (¶ 0003).
Thus, Baumgartner provides motivation to form varying width channel region for transistor devices and one of ordinary skill in the art would have been motivated to combine Baumgartner with Jung's transistors in order to obtain improvements of the device parameters.

Therefore, it is respectfully submitted that the Appellant’s argument that Baumgartner does not list specific circuits or applications that may benefit from such finFETs is not persuasive and that the rejection should be sustained.


C. The Appellant’s Argument:  None of the cited references discloses the drain-end width being at least 20% wider than the source-end width

	On pages 12-13 of the Appeal Brief, the Appellant argues that none of the cited references discloses the drain-end width being at least 20% wider than the source-end width. The general conditions of claim 1, however, are not disclosed in the prior art and determining that the drain-end width should be “at least 20% wider than the source-end width” therefore cannot be routine experimentation.

Examiner’s Response: 

Ma expressly discloses advantages of the having a wider drain-end width than the source-end width, such as in order to reduce noise and increased channel conductance (¶ 0032, 0043-0044). Therefore, Jung in view of Ma discloses general conditions of claim 1 which is tapering the channel having a wider drain than source.

It is evident that Ma recognized that widths of the drain-end and source end are parameters that are result effective variables since varying these affects the noise and channel conductance. Note, the instant application also discloses the varying channel width reduces the random telegraph noise (¶ 0036 of the Specification).

Similarly, Baumgartner expressly discloses the advantages of having a wider drain region and a narrower source region in a transistor (¶ 0048). Hence, Baumgartner also recognized that widths of the drain end and source end are parameters that are result-effective variables as they affect the transistor performance such as the output conductance (gds), voltage gain, gm/gds, reduced drain-induced barrier lowering (DIBL) and short channel effects 

Accordingly, both Ma and Baumgartner recognized that the parameter, i.e., channel tapering with a wider drain width, affected the result, i.e., transistor performance including increased channel conductance, reduced noise, reduced drain-induced barrier lowering (DIBL) and short channel effects (SCE) (¶ 0032, 0043-0044 of Ma and ¶ 0048 of Baumgartner). 

Regarding the specific range of values (i.e., at least 20% wider), whenever the cited references are silent on a specific range, that is also a motivation for one of ordinary skill to experiment for an optimizable range. 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the drain-width of Jung in view of both Ma and Baumgartner’s teachings and arrive at the claimed range of at least 20% wider than the source because both Ma and Baumgartner recognized that optimization of the drain-end width relative to the source-end width was a known result-effective variable as explained above.

MPEP §2144.05-II (A) states, "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).”


Therefore, it is respectfully submitted that the Appellant’s argument that none of the cited references discloses the drain-end width being at least 20% wider than the source-end width is not persuasive and that the rejection should be sustained.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NILUFA RAHIM/Primary Examiner, Art Unit 2893                                                                                                                                                                                                                                                                                                                                                                                               

Conferees:
/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.